UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4130


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHANE JAMES SHIRLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:15-cr-00245-D-1)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Kristine L. Fritz, OFFICE OF THE UNITED STATES
ATTORNEY, Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shane    James    Shirley      pled       guilty   in   accordance        with    a

written plea agreement to possession of a firearm while subject

to a protective order, in violation of 18 U.S.C. §§ 922(g)(8),

924(a)(2)    (2012).      Shirley     was       sentenced     to     108    months     of

imprisonment, the bottom of his correctly calculated advisory

Sentencing Guidelines range.          He now appeals.              His attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),   claiming     that   the   district       court     erred    by    using     the

cross-reference for kidnapping to enhance his sentence and that

his sentence was thus substantively unreasonable.                          Shirley was

advised of his right to file a pro se supplemental brief but did

not file such a brief.         The United States moves to dismiss the

appeal based on a waiver-of-appellate-rights provision in the

plea agreement.      We affirm in part and dismiss in part.

     The appeal waiver did not apply to Shirley’s conviction.

Having reviewed the entire record, we hold that: the district

court substantially complied with Fed. R. Crim. P. 11; there was

a factual basis for the plea; and the plea was knowingly and

voluntarily entered.      Accordingly, we affirm his conviction.

     In the plea agreement, Shirley waived his right to appeal

his sentence, with certain exceptions not applicable here.                          Upon

review of the record, we conclude, given the totality of the

circumstances, that the waiver is valid and enforceable.                               We

                                           2
further find that the sentencing issue Shirley seeks to raise on

appeal falls within the scope of the waiver.                       United States v.

Blick, 408 F.3d 162, 168-69 (4th Cir. 2005).                        Accordingly, we

grant the motion to dismiss Shirley’s appeal of his sentence.

     Pursuant to Anders, we have reviewed the entire record for

meritorious,    nonwaivable          issues     and    have    found    none.      We

therefore    affirm    in   part     and   dismiss       in   part.      This    court

requires that counsel inform Shirley, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If Shirley requests that such a petition be filed, but

counsel   believes     that    the    petition        would   be    frivolous,    then

counsel   may   move   in     this    court      for   leave   to     withdraw    from

representation.       Counsel’s motion must state that a copy of the

motion was served on Shirley.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                           3